DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on November 11, 2022, claims 1, 6, and 11 are amended by applicant's request. Therefore, claims 1-15 are presently pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10/922702. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim the same invention with very little differences on the claim language.
App 17/117550
Pat. 10/922702
1. (Currently Amended) A method for identifying, the method comprising:
1.    (Currently Amended) A method for identifying, the method comprising:
(a) providing, by a processor, a plurality of identifiers from a plurality of data sources, the plurality of identifiers corresponding to a plurality of entities;
(a)    providing, by a processor, a plurality of identifiers from a plurality of data sources, the plurality of identifiers corresponding to a plurality of entities;
(b) creating, by the processor, a plurality of tuples based on the plurality of identifiers, wherein each one of the plurality of tuples represents one of the plurality
 of entities and corresponds to (i) a particular one of the plurality of data sources and (ii) to at least two identifiers that are linked together;
(b)    creating, by the processor, a plurality of tuples based on the plurality of identifiers, wherein each one of the plurality of tuples represents one of the plurality of entities and corresponds to (i) a particular one of the plurality of data sources and (ii) to at least two identifiers that are linked together;
(c) receiving, by the processor, an identifier; 
(c)    receiving, by the processor, an identifier;
(d) determining, by the processor, whether the received identifier matches any of the identifiers of the created plurality of tuples and whether the received identifier is valid;
(d)    determining, by the processor, (i) whether the received identifier matches any of the identifiers of the created plurality of tuples, (ii) whether the received identifier is associated with one of the plurality of entities, (iii) whether a subset of the plurality of tuples represents a same one of the plurality of entities as the received identifier, and (iv) whether the received identifier is valid;

(e) based on the received identifier being determined as valid, selectively linking or unlinking the received identifier to the determined tuples and the received identifier’s association with the one of the plurality of entities; and
(e)    based on the received identifier being determined as valid, selectively linking or unlinking the received identifier to the determined tuples and the received identifier’s association with the one of the plurality of entities; and 
(f) displaying, by the processor, the subset of the plurality of tuples that represent the same one of the plurality of entities as the received identifier.

(f)    displaying, by the processor, the subset of the plurality of tuples that represent the same one of the plurality of entities as the received identifier.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jogota et al. (US pub. 2013/0117287) (Eff filing date of app: 11/4/2011) (Hereinafter Jogota) in view of Kashiwagi et al (US Pub. 2011/0082843) (Eff filing date of app: 11/29/2010) (Hereinafter Kashiwagi) and in view of Frank (US Pub. 2008/0033936) (Eff. filing date of app: 8/4/2006).

As to claim 1, 6, and 11, Jogota teaches a method for identifying, the method comprising: 
(a)    providing, by a processor ([0022] - operation of MTS 16 is controlled by a processor 17), a plurality of identifiers ([0032] - plurality of fields 310-316 corresponding to identifiers of an individual) from a plurality of data sources ([0032-0033] -each record created from a business card of an individual from, e.g., different companies), the plurality of identifiers corresponding to a plurality of entities ([0032] - each record corresponds to an individual, a plurality of records may be created for a plurality of entities (e.g., individuals));
(b)    creating, by the processor ([0022] - operation of MTS 16 is controlled by a processor 17), a plurality of tuples ([0032] - records) based on the plurality of identifiers ([0032] - create record based on fields 310-316), wherein each one of the plurality of tuples represents one of the plurality of entities and corresponds to (i) a particular one of the plurality of data sources (see [0025], number of entities, [0032] - each record (i.e., tuple) corresponds with a business card of the plurality of business cards) and (ii) to at least two identifiers that are linked together ([0032] - each record may correspond to linked fields 310-316);
 (c)    receiving, by the processor ([0022] - operation of MTS 16 is controlled by a processor 17), an identifier ([0124] - another record (i.e., a tuple with a plurality of identifiers for an individual) is obtained for the database (i.e., received));
(d)    determining, by the processor ([0022] - operation of MTS 16 is controlled by a processor 17), whether the received identifier matches any of the identifier of the created plurality of tuples ad whether the received identifier is valid (see fig. 5, where the process so through an evaluation and fig 8, character 808) ([0124] - contact matcher will match records to determine if a received identifier matches any of the plurality of records (i.e., tuples)).
Jogota does not expressly teach (e) based on the received identifier being determined
as valid, selectively linking or unlinking the received identifier to the determined tuples and the received identifier’s association with the one of the plurality of entities.
Kashiwagi teaches database system, method of managing database, database structure, and computer program (see abstract), in which he teaches (e) based on the received identifier
Being determined as valid, selectively linking or unlinking the received identifier to the
 determined tuples and the received identifier’s association with the one of the plurality of entities; and It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jogota by the teaching of Kashiwagi, because (e) …,
 would enable the method because, “when the entity data is updated, added, or removed, the identifier table is updated in the minimum range.  Therefore, it is possible to effectively update the database at a high speed” (see p. 18).
Jogota does not teach (f) displaying, by the processor, the subset of the plurality of tuples that represent the same one of the plurality of entities as the received identifier.
Frank teaches a system and method for presenting results of geographic text searches, see abstract, in which he teaches (f) displaying, by the processor, the subset of the plurality of tuples that represent the same one of the plurality of entities as the received identifier (see abstract and p. 16, “If the tuples are associated with multiple documents, the program causes the computer to display a visual domain representation, visual indicators representing the tuples, and, for each tuple, a document summary including a document identifier and a document text substring shorter than a specified length.  If the tuples are associated with a single document, the program causes the computer to display a visual domain representation, visual indicators representing the tuples, a document summary including an identifier for the document, and a document text substring longer than the specified length.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jogota by the teaching of Frank because (f) displaying, by the processor, the subset of the plurality of tuples that represent the same one of the plurality of entities as the received identifier, would enable the method to have an easy and faster access to documents.
 
As to claim 2, 7, and 12, Jogota as modified teaches discloses wherein the plurality of identifiers comprises names (see Jogota [0032] - field identifiers include names), addresses ([0032] - field identifiers include company address), telephone numbers ([0032] - field identifiers include phone number), email addresses ([0032] - field identifiers include email addresses), and usernames ([0032] - field identifiers include last names (username) often used in email addressing schemas).

As to claim 3, 8, and 13, Jogota as modified teaches wherein the plurality of entities comprises people (see Jogota [0032] - field identifiers may correspond to individual), companies ([0032] - field identifiers may correspond to company), and groups ([0032] - field identifiers may correspond to company industry group).
As to claim 4, 9, and 14, Jogota as modified teaches wherein the plurality of data sources comprises CRM (see Jogota [0026] - records for objects may be accessible through a CRM), email accounts ([Abstract] - identifiers may be extracted from email messages), and contact lists ([0032] - accessing business contact listing through subscription).

As to claim 5, 10, and 15, Jogota as modified teaches wherein multiple tuples correspond to a same entity (see Jogota [0032-0033] - e.g., each record (i.e., tuple) represents a business card for an individual and there may be multiple business cards for the same individual (i.e., multiple records for the same individual)).

Response to Arguments
Applicant's arguments with respect to claims 1, 6, and 11 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164